MEMORANDUM **
Tarek Salay Halabi appeals his resentencing, following the government’s motion under Federal Rule of Criminal Procedure 35(b), for his conviction for conspiracy to possess, possession with intent to distrib*86ute, and distribution of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Halabi has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Halabi has filed a pro se supplemental brief.1
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Halabi's pro se supplemental brief raises issues related to the district court’s denial of his 28 U.S.C. § 2255 petition. Halabi did not request a certificate of appealability in the district court or in this court, nor did he file a notice of appeal of the denial of his § 2255 petition. Where no certificate of appealability has been issued, this court lacks jurisdiction to review the denial of a § 2255 petition. United States v. Mikels, 236 F.3d 550, 551 (9th Cir.2001).